DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 9, 13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the written description does not disclose the amended limitation “determining, based on the determined positions and the light signals, a shape of the connection layer”.  Specifically, there is no disclosure of determining a shape of the connection layer based on both determined positions from ultrasound signals, and light signals.
Regarding claim 13, the written description does not disclose the combination of “determining, based on the determined ultrasound parameter (a) a shape of the connection layer, and (b) a relative position of the ultrasound transducers to each other” and the amended limitation “wherein the shape of the connection layer is further determined based on the detected light”.  Specifically, there is no disclosure of determining a shape of the connection layer based on both determined positions from ultrasound signals and light signals.
Regarding claim 15, the written description does not disclose the combination of “determining, based on the determined ultrasound parameter (a) a shape of the connection layer and (b) a relative position of the ultrasound transducer to each other” and the amended limitation “wherein the shape of the connection layer is further determined based on the detected light”.  Specifically, there is no disclosure of determining a shape of the connection layer based on both determined positions from ultrasound signals and light signals.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determined positions" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
 Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
Applicant states the claims have been amended such that the shape of the connection layer is determined based on both the determined positions of the ultrasound transducer (which is determined based on ultrasound signals) and detected light signals.  Applicant states this is fully supported by the specification, including at paragraphs [0052]-[0053], [0076] and [0105], which emphasizes that both the determined positions of the ultrasound transducers and the detected light signals improves the determination of the shape of the connection layer.
Applicant states the prior art fails to disclose this important improvement.  There is no disclosure or suggestion in combination of Chan in view of Takashi, Cheng, Corley, and/or Tamada of a system or method in which the shape of the connection layer is determined based on both the determined positions of the ultrasound transducers (Which is determined based on ultrasound signals) and detected light signals.  Applicant points to paragraphs [0047]-[0049], [0052]-[0053], [0076] and [0105].
Examiner’s position is the amended claims overcome the prior art of record.  Examiner’s position is the claim amendments are not supported by the specification and a new grounds of rejection under 35 U.S.C. 112(a) has been presented with respect to claims 1, 4, 5, 9, 13 and 15-18.
Applicant asserts the specification discloses the shape of the connection layer is determined based on “both” the determined position of the ultrasound transducers and detected light signals.  This is not the case.  
The portion of paragraph [0105] recited by Applicant on page 10 of the response dated July 5th, 2022 states “the shape of the ultrasound transducer can be determined precisely on the basis of ultrasound emission and detection OR light emission and detection”.  The specification discloses “or” not “both”.  This is further supported by the preceding paragraphs [0103] and [0104].  Paragraph [0103] discloses “the shape of the ultrasound transducer unit is determined on the basis of the detected distribution of light” while paragraph [0104] states “similarly, ultrasound could be utilized instead of light.”  Finally, paragraph [0105] states “hence, the shape of the ultrasound device can be determined precisely on the basis of ultrasound emission and detection OR light emission and detection”.  There is no disclosure of utilizing both ultrasound and light.
Similarly, paragraphs [0047]-[0049] are directed to an embodiment in which ultrasound signals are utilized to determine shape.  Paragraphs [0052]-[0053] disclose an embodiment in which light signals are used to determine shape.  Finally, paragraph [0076] discloses ultrasound signal are used and “in an alternative embodiment, the shape of the connection layer may be determined on the basis of light emitting devices and light detection devices”.
Each paragraph referenced by Applicant is evidence that the shape of the connection layer is determined using ultrasound OR light.  There is no disclosure which provides for both ultrasound and light.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793